Order filed June 4, 2013.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-13-00397-CV
                                    ____________

                      BENEDICT EMESOWUM, Appellant

                                          V.

                    CHRISTMAS EVE MORGAN, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1024921


                                      ORDER

      On May 6, 2013, appellant filed a notice of appeal from the trial court’s final
judgment signed April 29, 2013. Appellant also filed a request to proceed on
appeal as a pauper without the advance payment of costs. See Tex. R. App. P. 20.1.
The County Clerk of Harris County filed a contest to the affidavit on May 7, 2013.
Id. 20.1(e). The County Clerk also moved for an extension of time to conduct a
hearing on the contest. Id. 20.1(i). The order granting an extension until May 21,
2013, that is included in our record is not signed by the trial court. The trial court’s
docket reflects that on May 9, 2013, an order for extension of time was “granted
and signed.” In addition, the docket reflects that on May 23, 2013, appellant filed a
request for a rehearing of the denial of his claim of indigence and included an
affidavit containing additional information. These are not included in our record.
Accordingly, we issue the following order:

      We order the County Clerk of Harris County to file a supplemental clerk’s
record without the advance payment of costs containing the following:

      (1) the order granting an extension of time to conduct a hearing on the
      contest to appellant’s claim of indigence, signed on or about May 9,
      2013;
      (2) appellant’s request for rehearing of the order sustaining the contest
      to his claim of indigence filed on or about May 23, 2013; and
      (3) appellant’s affidavit of indigence filed on or about May 23, 2013.
      The supplemental clerk’s record shall be filed with the clerk of this court
within three days of the date of this order. See Tex. R. App. P. 20.1(j)(3).

                                   PER CURIAM




                                          2